Title: From David Humphreys to Charles Stewart, 11 July 1781
From: Humphreys, David
To: Stewart, Charles


                  
                     
                     Sir,Head Quarters Dobb’s ferry 11th July 1781
                  
                  It is his Excellencys request, that you will take Immediate, & Effectual, measures to have such a number of the Beef Cattle from the Eastern part of Connecticut, and that part of Massachusetts Contiguous to Rhode Island, furnish’d for the Militia stationed at Rhode Island that they may not be under the Necessity of Consumeing a single Barrel of Salted provision,the Salted provision to be repacked (if necessary) and kept Sacredly in the magazine as a reserve where it now is.
                  All the Salted Beef, Pork, & Fish near Connecticut River, is to be positively collected & deposited in Stores on the Water, so that it may be instantly removed in Transports, whenever it shall become Expedient & Necessary—  No more to be forwarded by land, without express Orders for the purpose. The General desires an exact Return of what quantity may be transported by water, should be made as soon as possible, specifying the Different places at which it is deposited.The Issuing Posts recommended by the Board of General Officers to be discontinued are to be broken up without delay. I am Sir Your Humble Servt
                  
                     D. HumphrysAide De Camp
                  
               